Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references include Watts et al (US 2017/0015931), Nibert et al (US 5,840,663) and Kamano (US 2012/0238481).  In the response filed 14 February 2022, applicant argued that Kamano does not teach the claimed component (ii), one or more compounds of structures (II), as argued by the examiner.  The examiner pointed to Kamano paragraphs [0017]-[0018] which teach a compound of formula (I): R1 – Y – (CH2)n – Sx – (CH2)n – Y – R2.  However, applicant’s argument that whether each Y in the Kamano compound is individually an oxygen atom or a sulfur atom, the claimed compound of formula (II) cannot be obtained, was found to be persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 31, 2022